Exhibit 10.3
PERFORMANCE-BASED RESTRICTED STOCK UNIT
AND
PERFORMANCE-BASED CASH AWARD AGREEMENT
UNDER THE
R.G. BARRY CORPORATION
AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AND PERFORMANCE-BASED CASH AWARD
AGREEMENT (the “Agreement”), is made to be effective as of the 26th day of
September, 2011 (the “Grant Date”) by and between R.G. Barry Corporation (the
“Company”) and the individual whose name appears at the end of this Agreement
(the “Participant”) who is an employee of the Company or one of its
Subsidiaries, and evidences the grant by the Company of (i) a Performance-Based
Award of Restricted Stock Units (the “RSU Award”) and (ii) Performance-Based
Cash Awards (the “Cash Awards” and, together with the RSU Award, the “Awards”)
to the Participant and the Participant’s acceptance of the Awards in accordance
with the provisions of the R.G. Barry Corporation Amended and Restated 2005
Long-Term Incentive Plan (the “Plan”). The Company and the Participant agree as
follows:
1. Basis for the Awards. The RSU Award is granted to Participant pursuant to
Sections 6.02 and 11.00 of the Plan and the Cash Awards are granted to
Participant pursuant to Sections 10.00 and 11.00 of the Plan. The Awards, which
are both performance-based, are granted for services rendered to the Company by
the Participant. All capitalized terms that are used in this Agreement without
definition shall have the definitions given to them in the Plan.
2. Award.
(a) Grant of RSU Award. The number of restricted stock units (“Restricted Stock
Units”) subject to the RSU Award is set forth on Annex A hereto, which shall be
subject to the terms and conditions set forth in the Plan and this Agreement
including without limitation Sections 12.04 and 13.04 of the Plan.
(b) Grant of Cash Awards. The number of Cash Awards is set forth on Annex B
hereto, which shall be subject to the terms and conditions set forth in the Plan
and this Agreement including without limitation 13.04 of the Plan.
3. Terms and Conditions.
(a) Settlement.
(i) Each Restricted Stock Unit, after having vested in accordance with
Section 4, shall entitle the Participant to receive one common share of the
Company (a “Share”) upon the applicable Settlement Date, as described herein.
(ii) Each of the Cash Awards, after having vested in accordance with Section 4,
shall entitle the Participant to a cash payment equal to the value of a Share on
the applicable Settlement Date, as described herein.

 

 



--------------------------------------------------------------------------------



 



(b) No Voting or Dividend Rights. The Participant shall have no right to
exercise any voting rights or receive dividends or distributions with respect to
the Cash Awards. Unless and until the Restricted Stock Units are settled, the
Participant shall have no right to exercise any voting rights associated with
the Shares underlying the Restricted Stock Units or receive any dividends or
other distributions otherwise payable with respect to the Shares underlying the
Restricted Stock Units.
4. Vesting of Award.
(a) Conditions to Vesting. Subject to Sections 6 and 7 of this Agreement, and
provided that the Participant remains an Employee from the Grant Date through
the Vesting Date (as defined in Section 4(b) below), the Committee shall
determine the percentage of Award that may vest and/or be forfeited based on the
Company’s diluted Annual Earnings Per Share (“Annual EPS”) for the fiscal year
ending June 30, 2012 (the “2012 Fiscal Year”) in accordance with the following
chart:

                          Level of   Annual EPS for the     Percentage of Award
    Percentage of Award   Performance   2012 Fiscal Year     Vesting    
Forfeited  
 
                       
Threshold
  *   One-third     Two-thirds  
 
                       
Target
  *   Two-thirds     One-third  
 
                       
Maximum
  *     100 %     0 %

      *   Omitted as confidential financial information, the disclosure of which
would result in competitive harm to the registrant.

(b) Determination of Vesting. Following the end of the 2012 Fiscal Year and in
accordance with Section 11.04 of the Plan, the Committee shall determine the
extent of the achievement by the Company of the Annual EPS for the 2012 Fiscal
Year. Based on this determination, and in accordance with the chart set forth in
Section 4(a), the Committee shall certify the number of Restricted Stock Units
and the number of Cash Awards that vest. To the extent that the Company’s Annual
EPS falls between two stated levels of performance, the Committee shall
determine the percentage of each of the Awards vesting (and the corresponding
number of Restricted Stock Units and Cash Awards) using linear interpolation,
which determination shall be final and binding on the Participant. The date on
which the Committee makes the determinations described in this Section 4(b)
shall be the “Vesting Date.” No portion of either of the Awards shall vest or be
settled until the Committee has made such determination.

 

2



--------------------------------------------------------------------------------



 



5. Settlement of Awards.
(a) Time of Settlement. Subject to Sections 6 and 7 and the Plan, including
Section 12.05 thereof, and provided Participant remains an Employee on each
Settlement Date, all vested Restricted Stock Units (“Vested RSUs”) and vested
Cash Awards (“Vested Cash Awards” and, together with the Vested RSUs, the
“Vested Awards”) shall be settled on the following dates in the following manner
(each, a “Settlement Date”):
(i) 33% of the Vested Awards shall be settled within 60 days of the Vesting Date
(the “First Settlement Date”);
(ii) an additional 33% of the Vested RSUs shall be settled within 60 days of the
second anniversary of the Vesting Date (the “Second Settlement Date”); and
(iii) the final 34% of the Vested RSUs shall be settled within 60 days of the
third anniversary of the Vesting Date (the “Third Settlement Date”).
(b) Form of Settlement.
(i) Vested RSUs. The Company shall issue one Share in settlement of each Vested
RSU, with any fractional Share settled in cash based on the closing price of a
Share on the applicable Settlement Date. The Company shall cause a Share
certificate to be delivered to the Participant or the Participant’s electronic
account with respect to the Share being issued. The number of Shares delivered
shall be net of the number of Shares, if any, withheld pursuant to Section 11.
(ii) Vested Cash Awards. The Company shall make a cash payment, less applicable
withholdings, equal to the closing price of a Share in settlement of each vested
Cash Award on the applicable Settlement Date.
6. Termination of Employment. In the event of the Participant’s Termination of
Service (regardless of the reason for such Termination of Service), the unvested
portion of each of the Awards shall immediately terminate and be canceled,
without any payment or consideration by the Company. Notwithstanding the
foregoing, in the event of the Participant’s death or Disability: (a) any
portion of either of the Awards that is unvested at the date of death or
Disability shall vest in accordance with Section 4 as if Participant had
remained an Employee through the Vesting Date and shall be settled in the form
described in Section 5 on the first Settlement Date following the Vesting Date;
and (b) any portion of the Award that has vested but not yet been settled shall
be settled in the form described in Section 5 on the next Settlement Date
following the date of death or Disability.
7. Effect of a Business Combination.
(a) If the Company consummates a Business Combination prior to the Vesting Date,
the Award shall be deemed to have vested at the “target” level of performance
(i.e., as though the Annual EPS for the 2012 Fiscal Year was * per Share) and
the Participant shall be entitled to receive a pro rata portion of each of the
Awards determined by multiplying (i) the number of Shares or the amount of cash,
as the case may be, issuable upon settlement of each of the Award by (ii) a
fraction, the numerator of which is the number of whole months between July 3,
2011 and the date of consummation of the Business Combination, and the
denominator of which is the number of whole months in the 2012 Fiscal Year.
Settlement of the portion of the Award vesting pursuant to this Section 7(a)
shall be made in a single lump sum within 30 days following the date of such
Business Combination.

      *  
Omitted as confidential financial information, the disclosure on which would
result in competitive harm to the registrant.

 

3



--------------------------------------------------------------------------------



 



(b) If the Company consummates a Business Combination after the Vesting Date,
the portion of the Award that has vested but not been settled at the time of
such Business Combination shall be settled in the form described in Section 5
within 30 days following the date of such Business Combination.
8. Compliance with Law. Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or transfer any Shares or make any
payment of cash to the Participant hereunder, if such issuance, transfer or
payment shall constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive. The Company shall in no event be obliged to or to take any other
affirmative action in order to cause the issuance or transfer of stock pursuant
thereto to comply with any law or regulation of any governmental authority.
9. No right to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company or any Subsidiary, which are hereby expressly reserved, to
discharge the Participant at any time for any reason whatsoever, with or without
Cause.
10. Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:
(a) Agrees to Terms of the Plan. The Participant has received a copy of the Plan
and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control. The Participant acknowledges
that there may be adverse tax consequences upon the settlement of the Restricted
Stock Units and the Cash Awards and that the Participant should consult a tax
adviser prior to such time.
(b) Cooperation. The Participant agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.
11. Taxes and Share Withholding. At such time as the Participant has taxable
income in connection with the Awards (a “Taxable Event”), the Company or any
Subsidiary shall have the right to withhold from other amounts owed to the
Participant, or to require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local withholding tax requirements
resulting from such Taxable Event. In addition, the Committee, in its
discretion, may allow the Participant to elect to reimburse the Company for any
withholding obligation with respect to a Taxable Event relating to the
Restricted Stock Units (but not the Cash Awards) (a) by having Shares otherwise
issuable pursuant to the Restricted Stock Award withheld by the Company having
an aggregate Fair Market Value equal to, but not in excess of an amount equal
to, the minimum federal, state and local income taxes and other amounts as may
be required by law to be withheld by the Company in connection with the related
Taxable Event or (b) by delivering to the Company previously acquired common
shares of the Company that the Participant has owned for at least six months and
having an aggregate Fair Market Value equal to, but not in excess of an amount
equal to, the minimum federal, state and local income taxes and other amounts as
may be required by law to be withheld by the Company in connection with the
Taxable Event.

 

4



--------------------------------------------------------------------------------



 



12. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him or her at his or her address as recorded in the records of
the Company. Notwithstanding the foregoing, at such time as the Company
maintains a policy for delivery of notice by e-mail, notice may be given in
accordance with such policy.
13. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Ohio without regard to its conflict of
law principles.
14. Electronic Transmission. The Company reserves the right to deliver any
notice or Award by email in accordance with its policy or practice for
electronic transmission and any written Award or notice referred to herein or
under the Plan may be given in accordance with such electronic transmission
policy or practice.
[signature page attached]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereby have executed this Agreement as of the
day and year first above written.

            COMPANY:

R.G. BARRY CORPORATION
      By:      
 
    PARTICIPANT:
      By:      

ANNEX A
Number of Restricted Stock Units granted to Participant on September 26, 2011:
                    
ANNEX B
Number of Cash Award Units granted to Participant on September 26, 2011:
                    

 

6